      Case 5:18-cv-01170-OLG Document 1 Filed 11/08/18 Page 1 of 7




                 IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF TEXAS
                         SAN ANTONIO DIVISION


KRIS LATCHFORD,                               §
             Plaintiff                        §
                                              §
v.                                            §
                                              §         CIVIL ACTION NO.
                                              §           5:18-cv-1170
                                              §
AT&T UMBRELLA BENEFIT                         §
PLAN NO. 1, and SEDGWICK                      §
CLAIMS MANAGEMENT                             §
SERVICES, INC.,                               §
              Defendants                      §

                     PLAINTIFF’S ORIGINAL COMPLAINT


         Kris Latchford complains that Sedgwick Claims Management Services,

Inc., fiduciary of the AT&T Umbrella Benefit Plan No. 1 wrongfully denied his

claim for long-term disability (LTD) benefits.

                                     I. PARTIES

         1.    Plaintiff Kris Latchford is a resident of San Antonio, Bexar County,

Texas.

         2.    Defendant AT&T Umbrella Benefit Plan No. 1 (“Plan”) is the

ERISA plan that is obligated to pay the LTD benefits owed to Latchford. The plan

can be served by serving the Plan Administrator AT&T Services, Inc., P.O. Box

132160, Dallas, Texas 75313-2160.




                                          1
      Case 5:18-cv-01170-OLG Document 1 Filed 11/08/18 Page 2 of 7



       3.     Defendant Sedgwick Claims Management Services, Inc. is the

named fiduciary responsible for conducting the full and fair review of denied

disability claims and paying or withholding disability benefits. Sedgwick can be

served through its registered agent for service, CT Corporation System, 350 N. St.

Paul St., Suite 2900, Dallas, Texas 75201-4234.

                          II. JURISDICTION AND VENUE

       4.     Latchford was covered under the Plan, which provides disability

benefits, in consideration for his work for AT&T. This lawsuit is based upon

Sedgwick’s denial of Latchford’s claim for LTD benefits under the Plan.

Sedgwick is the third-party administrator and appointed fiduciary for the AT&T

Plan that conducts the full and fair review of denied claims and makes the final

decision on benefit claims. This court has jurisdiction over this claim for wrongful

denial of disability benefits under 29 U.S.C.A. 1132(e)(1) of the Employee

Retirement Income Security Act of 1974 (“ERISA”). Venue is proper in the

Western District of Texas, San Antonio Division, in accordance with 29 U.S.C.

1132(e)(2) as Sedgwick and the AT&T Plan’s payment obligations under the Plan

are to Latchford at his home in San Antonio, Bexar County, Texas.

                           III. STATEMENT OF FACTS

       5. Latchford was employed as a premises technician for AT&T. He

installed internet and television systems in customer’s homes. His job could be

physically demanding, sometimes requiring him to lift up to 80 pounds and climb

ladders, crawl, kneel, stoop, work outdoors and work in confined spaces.


                                         2
      Case 5:18-cv-01170-OLG Document 1 Filed 11/08/18 Page 3 of 7



       6. Due to severe pain in both hips caused by osteoarthritis, Latchford could

no longer perform the requirements of his job after September 3, 2016. He

submitted a claim for short-term disability (STD) benefits with Sedgwick and was

promptly approved. Latchford underwent bilateral hip replacement in early

December 2016.

       7. As a result of continued pain and numbness in his legs and feet due to

peripheral neuropathy, as well as imbalance and progressive weakness, Latchford

was unable to return to work. The peripheral neuropathy progressed to his hands,

causing numbness and pain in his hands and arms. He underwent

electrodiagnostic studies that confirmed severe bilateral lower limb

polyneuropathy.

       8. Under the Plan, if employees remain disabled they can receive STD

benefits for up to one year. If they are unable to return to work after a year, they

transition to LTD benefits. The Plan’s definition of disability for STD benefits is

an “own occupation” definition, that is, that the employee can’t perform his or her

previous occupation. The Plan’s definition of disability for LTD benefits is an

“any occupation” definition, that is, that the employee cannot engage in any full-

time occupation for which he or she is qualified or could reasonable become

qualified.

       9. Since Latchford remained disabled, he was paid STD benefits for one

year, from September 3, 2016 until September 11, 2017. Since he couldn’t return

to work when his STD benefits expired in September 2017 he applied for LTD


                                          3
      Case 5:18-cv-01170-OLG Document 1 Filed 11/08/18 Page 4 of 7



benefits. Sedgwick denied his LTD claim. Sedgwick acknowledged that

Latchford had physical limitations but contended that by September 2017 he could

engage in full-time work as a clerk or dispatcher.

       10. Latchford timely appealed. He advised Sedgwick that he had severe

neuropathy in his legs, feet, and hands. He described his neuropathy pain as

excruciating.   Narratives from his treating physicians were also provided that

supported his continued disability. His neurologist, Richard Neiman, M.D., stated

that a “complete nuerological work-up was performed to include MRI’s,

laboratory testing, NCV/EMG and lumbar puncture testing” and the testing

“revealed…Chronic Inflammatory Demyelinating Neuropathy.” Dr. Neiman

recommended that Latchford “start IVIG (Intravenous Immunoglobulin) treatment

as soon as possible for disease management.” Further, Dr. Neiman stated that

“given his diagnosis and progressive symptoms, I have advised him to go on long-

term disability.”

       11. Despite the clear evidence that Latchford remained disabled from any

full-time occupation, Sedgwick denied his appeal by letter dated February 13,

2018. Sedgwick maintained that Latchford could engage in full-time work as a

clerk or dispatcher.   Latchford was told that if he disagreed with the decision his

only remaining recourse was to file suit under §502(a) of ERISA.

       12. Latchford has exhausted the pre-suit claims procedure required by the

AT&T Plan and ERISA.




                                          4
      Case 5:18-cv-01170-OLG Document 1 Filed 11/08/18 Page 5 of 7



       13. Not long after his appeal was denied, Latchford was awarded Social

Security disability benefits without the need for a hearing. Social Security

disability is only awarded to those individuals who the Social Security

Administration finds to be disabled from any occupation. The Social Security

decision was based upon the same medical evidence that Sedgwick reviewed

before denying LTD benefits. Latchford’s Social Security benefit is $966 per

month.

              IV. CAUSES OF ACTION UNDER ERISA

       Benefit Claim

       14. Latchford brings this cause of action for LTD benefits under 29

U.S.C.A. §1132(a)(1)(B) of ERISA. The plan fiduciary, Sedgwick, abused its

discretion in denying LTD benefits to Latchford. Latchford remains unable to

perform the material and substantial duties of any full-time job.

                       V. RELIEF REQUESTED

       Benefits

       15.   Latchford is owed LTD benefits from September 12, 2017 to the

present at the rate of 50% of his pre-disability pay, less his Social Security

disability payment which is an offset under the plan. Latchford’s pay prior to his

disability was $21.88 per hour. Therefore, his benefit is $930.27 after the Social

Security disability offset: $21.88 x 40=$875 per week; $875 x 52 = $45,510.40

annually; $45,510.40/12=$3792.53 per month; $3792.53/2=$1896.27 (his gross

LTD benefit-50% of his pre-disability earnings); $1896.27-$966(Social Security


                                          5
      Case 5:18-cv-01170-OLG Document 1 Filed 11/08/18 Page 6 of 7



disability benefit)=$930.27). As of January 12, 2019, Latchford is owed

$14,884.32 ($930.27 x 16).

       16. In addition, Latchford prays for additional LTD benefits that accrue

after January 12, 2019 at the rate of $930.27 per month.

                              VI. ATTORNEY’S FEES

       17. Latchford prays for his attorney’s fees and costs under 29 U.S.C.A.

1132(g).

                                     PRAYER

       Wherefore, premises considered, Latchford prays for LTD benefits as of

January 12, 2019 in the amount of $14,884.32, LTD benefits that accrue after

January 12, 2019 until the date of Judment at the rate of $930.27 per month, and

for attorney’s fees. In addition, Latchford prays for pre-judgment interest at the

maximum rate allowed by law, post-judgment interest, and for such other and

further relief, both at law and in equity, to which he may show himself to be justly

entitled.




                                          6
Case 5:18-cv-01170-OLG Document 1 Filed 11/08/18 Page 7 of 7




                        Respectfully Submitted,

                        Law Office of Jeffrey E. Dahl
                        The Travis Building
                        405 N. St. Mary’s Street, Suite 242
                        San Antonio, Texas 78205
                        (210) 527-0900 (Telephone)
                        (210) 527-0901 (Facsimile)
                        jdahl@erisaattorneyintexas.com

                        By:     /s/Jeffrey E. Dahl
                        Jeffrey E. Dahl
                        State Bar No. 05310900
                        Attorney for Plaintiff Kris Latchford




                              7
